ACCEPTED
                                                                                                                              14-14-00854-CV
                                                                                                                FOURTEENTH COURT OF APPEALS
                                                                                                                            HOUSTON, TEXAS
                                                                                                                          2/3/2015 2:25:52 PM

                                         COATS ROSE                                                                      CHRISTOPHER PRINE
                                                                                                                                       CLERK

                                                         A   P rofe s sio na / C orþ ora tio n
       IAN P. FARIA                                                                                                ifaria@coatsrose. com
Âdmitted in Texas and Oklahoma                                                                                          Direct Dial
                                                                                                           FILED IN(7 l3) 6s3-7388
                                                                                                    14th COURT OF APPEALS
                                                                                                                      Direct Fax
                                                                                                       HOUSTON, TEXAS
                                                                                                                    (713) 890-39r9
                                                             February 3,2074
                                                                                                     2/3/2015 2:25:52 PM
                                                                                                    CHRISTOPHER A. PRINE
                                                                                                             Clerk
         Via Electronic Filins
         Fourteenth Court of Appeals
         301 Fannin, Suite 245
         Houston, Texas 77002

                    Re           Case   No.   14-14-00854-CY; Community Management,                  LLC v.      Cutten
                             Development, LP and Davis Development, Inc.

         Dear Clerk of the Court:

                 The law firm of coats, Rose, Yale, Ryman &,Lee, p.C. ("coats I Rose"), who are counsel
         of record for Cutten Development, LP and Davis Development, Inc. have relocated their Houston
         office. Effective September 29.2014 the Houston address for Coats I Rose will be:

                                                          Coats lRose
                                                    9 Greenway Plaza, Suite 1100
                                                       Houston, Texas 77046

                   The telephone and facsimile numbers will remain the same.

                Thank you in advance for your assistance in this matter. If you should have any
         questions in this regard, please give me a call at the above-listed number.

                                                                    Very truly yours,




                                                                       Ian P. Faria




                                                9 Grecnway Plâzâ, Suite 1100 Housron,'Iexas 77046
                                                      Phone: 713-651-01 11   Fax 7 73-651-0220
                                                              Web: wvs,.coalsrosc.corl



                             HoustoN      I AusrrN I Danas I SaNANroNro I NewOnrnaNs